DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-9, 12-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding section 112, when defining claim terms, claim scope can be clarified in the context of the Specification and Applicant’s statements on the record, such as Applicant Arguments submitted on 12/22/2020 (“Arguments”).  See MPEP 716.01(c).  In particular, the claim term “a front surface, opposite the rear surface, including a recessed receiving area sized and shaped to receive and couple with a rear surface of the A/V doorbell,” can find a clear limitation when applied to a definition of an A/V doorbell as illustrated in Specification, Fig. 2 and discussed in Arguments on Page 7, first paragraph.  Similarly, the claim elements “a rear surface that is flat for abutting a mounting surface of a structure,” and “at least one aperture, formed within the receiving area, sized and shaped to receive at least one screw for securing the bracket to the structure;” can find a clear limitation when construed in view of Specification, Fig. 1.
Examiner withdraws the rejection of Claims 1-2, 4-9, 12-19, 21-24 under 35 U.S.C. 112(b) in view of such limitations.

Regarding section 103, the claimed “mounting and charging system” becomes narrowly tailored to improving an “audio/video recording and communication doorbell (A/V doorbell),” when we consider the elements “an upper solar panel located within the upper recess; a left-side solar panel located 
As Examiner has noted and Applicant stated in Arguments, Page 10:  “the positioning of the three separate solar panels on the bracket is significant and advantageous for capturing energy at different times of day. The three solar panels are not a simple repetition of parts, since each is positioned in a different recess at different edges of the bracket as shown in FIG. 1.”  Unlike the positions of the solar panels in the cited prior art, this claim limitation is particularly tailored to capturing solar energy in an outdoor setting and in a vertical mounting position specific to an A/V doorbell as in Specification, Fig. 2.
This limitation is also particularly tailored to solving a problem in the art directed to maintaining the A/V doorbell functionality when a primary power source, such as a battery, becomes unavailable.  See Specification, Paragraphs 5-7.  When determining obviousness under Graham v. Deere, the specificity of the above solution weighs toward non-obviousness.
For these reasons, the rejection of Claims 1-2, 4-9, 12-19, 21-24 under 35 U.S.C. 103 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.